Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 12/14/2020.
Claims 1, 12, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (Pub. No. US 2018/0082145 A1) in view of Sandhu (Pub. No. US 2015/0058171 A1) in further view of Sobala et al. (Pub. No. US 2019/0286541 A1).
In regards to Claims 1 and 12, Mattes discloses:
 from an application on a user device over a second network, a document validation request including an image of a document; ([0043]; [0045]; [0046], a verification request is triggered, regarding the use of a document for a transaction; [0050], documents include identification documents such as credit cards)
extracting, from the image the document characteristic and the second characteristic associated with the document; (Claim 1; Claim 13, shows the document being evaluated on multiple characteristics; [0045], shows characteristics being extracted from an image of a document (card); Figure 1, shows entities connecting to the network using separate network connection (such as first network connection, second network connection, etc.)
linking the respective document validation request to the validation result and routing a validation service request to a validation service provider ([0045]; [0046],  shows results being returned in response to the request)
Mattes discloses requesting and receiving validations on documents (the “services” provided by Mattes).  Mattes does not explicitly disclose, but Sandhu teaches:
receiving, by an evaluation middleware system over a first network connection from a plurality of ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider; [0019], the ratings of the service providers are provided based on previous services rendered by the evaluated service providers; [0012]; [0017]; Claim 1, shows the services and information being performed by the website as an intermediary between the participating entities (“middleware”); Figure 1, shows entities connecting to the network using separate network connection)
generating a first evaluation of the respective validation service provider for the first document characteristic based on the linking; ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider)
generating a second evaluation of the respective validation service provider for the second document characteristic based on the linking; ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider) 
ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider)
selecting, responsive to receiving the document validation request, based on the first ranking and the second ranking, a service provider of the plurality of service providers, ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used to together to select a service provider; [0026], in response to a request, a list of results is provided that includes a plurality of providers that are ranked, under broadest reasonable interpretation, this would be related to selecting a provider, since the ranked list informs the user which providers are the best, for example, the highest ranking provider would represent the most appropriate match which would be equivalent to the system recommending that provider as most appropriate, the system of Sandhu simply provides additional recommendation in addition to the most appropriate match (this interpretation is supported by Applicant’s specification in at least [0060]))
service provider has been hired)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Mattes so as to have included the above steps for generating rankings based on results of a service request to select a service provider as taught by Sandhu in order to in order to provide user with the best service providers to meet their needs (Sandhu, Abstract, highly qualified, suitable projects and service provider matches, competent service provider, etc.).  Additionally, Mattes connects to multiple verification services and can receive and send data to any of them, therefore it would be within the capabilities of one of ordinary skill in the art to be able to perform these activities on more than one of the services.  The level of skill in the prior art references demonstrates the ability to use a middleware system to receive and send data to multiple entities and therefore it would be obvious to one of ordinary skill in the art that the middleware system of Sandhu would be capable of performing the related activities disclosed in Mattes.
Mattes/Sandhu disclose the determining of evaluation metrics for validation services. Mattes/Sandhu does not explicitly disclose, but Sobala teaches:
Training, by the evaluation middleware system, an evaluation model based on the plurality of validation results and selecting, by the evaluation middleware system and based on the trained evaluation model and the document characteristic, a service provider of the plurality of service providers ([0017], metrics in a trained/predictive model are used to identify lower evaluation metrics; at least [0123]-[0126], the cloud computing environment used for performing the invention shows a “middleware” system used for performing activities on behalf of connected entities)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Mattes/Sandhu so as to have included training an evaluation model based on the plurality of validation results and selecting, based on the trained evaluation model and the document characteristic, a service provider of the plurality of service providers as taught by Sobala in order to provide useful data based on what the metrics determine as better (Sobala, [0017]). 
In regards to Claims 2 and 13, Mattes discloses:
receiving, responsive to routing the document validation request, another validation result from the selected validation service provider; and updating the trained evaluation model based on the another validation result  (Abstract; [0062]; [0063]; [0069], verifications for multiple characteristics are returned and used to update assessment scores (evaluations) for those characteristics, multiple verifications and assessment score used for authentication purposes)
In regards to Claims 3 and 14, Mattes discloses:
updating, verifications for multiple characteristics are returned and used to update assessment scores (evaluations) for those characteristics, multiple verifications and assessment score used for authentication purposes; Abstract; [0062]-[0063]; [0069]; Claim 1; Claim 13, images are provided for validations (one level), characteristics are evaluated from the image (another level), the data is returned to update the assessment (evaluation)
In regards to Claim 4, Mattes discloses:
wherein the evaluation model comprises a first level evaluation model for evaluating the at least one characteristic and a second level evaluation model for evaluating an image of the document, the method further comprising: 
providing, to the first level evaluation model, the at least one characteristic; 
providing, to the second level evaluation model, the image of the document; and 
updating, by the evaluation model and based on the at least the characteristic, the validation result, and the image of the document, the evaluation of the validation service provider. (Abstract; [0062]-[0063]; [0069]; Claim 1; Claim 13, images are provided for validations (one level), characteristics are evaluated from the image (another level), the data is returned to update the assessment (evaluation))
In regards to Claim 5, Mattes discloses:
wherein another validation result indicates a successful validation of the document, an unknown validation of the document, or a failed validation of the document. (Abstract; [0062]; [0063]; [0069]; Claim 1; Claim 13)
In regards to Claims 6 and 17, Mattes discloses:
wherein the at least one document characteristic includes at least one of: a document type and information associated with the user device. (Abstract; [0060]; Claim 1; Claim 13)
In regards to Claims 7 and 18, Mattes discloses:
wherein the at least one document characteristic includes image information associated with the first document including at least one of a location associated with location and color/glare (gradient properties))
In regards to Claim 8, Mattes discloses:
wherein the application of the user device processes the document to produce the image information ([0021])
In regards to Claims 9 and 15, Mattes discloses:
the method further comprising: receiving a fraud report associated with the first document; providing, to the trained evaluation model, the fraud report; determining that the another validation result is a false positive based on a comparison between the validation result with a result in the fraud report; and updating, by the trained evaluation model and based on determining that the validation result is a false positive, an evaluation of the selected validation service provider. ([0027]; [0028]; [0047]; Claim 8, it is noted that the fraud data would be returned along with the other verification result data and therefore used in the updating of the assessment values)
In regards to Claims 10 and 19, Mattes/Sandhu disclose the determining of evaluation metrics for validation services. Mattes/Sandhu does not explicitly disclose, but Sobala teaches:
wherein the evaluation includes an evaluation metric and selecting the [target] comprises: determining that the evaluation metric is lower than another evaluation metric of another [target]; and identify the selected [target] responsive to the evaluation metric being lower than the another evaluation metric. ([0017], metrics in a predictive model are used to identify lower evaluation metrics)

In regards to Claim 16, Mattes discloses:
providing an evaluation metric based on the first ranking and the second ranking. (Abstract; [0062]; [0063]; [0069])
In regards to Claim 20, Mattes discloses:
receiving, from a user device, a document validation request including an image of a document; ([0045]; [0046], a verification request is triggered, regarding the use of a document for a transaction; [0050], documents include identification documents such as credit cards)
extracting, from the image, the first document characteristic and the second characteristic associated with the document; (Claim 1; Claim 13, shows the document being evaluated on multiple characteristics; [0045], shows characteristics being extracted from an image of a document (card))
linking the respective document validation request to the validation result and routing a validation service request to a validation service provider ([0045]; [0046],  shows results being returned in response to the request)
verifications for multiple characteristics are returned and used to update assessment scores (evaluations) for those characteristics, multiple verifications and assessment score used for authentication purposes)
Mattes does not explicitly, but Sandhu teaches:
receiving a plurality of validation results from a plurality of validation service providers, wherein a validation result of the plurality of validation results is received from a respective validation service provider of the plurality of validation service providers and responsive to a respective document validation request transmitted to the respective validation service provider, and wherein the respective document validation request is associated with a first document characteristic and a second document characteristic; ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider)
generating a first evaluation of the respective validation service provider for the first document characteristic based on the linking; ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider)
generating a second evaluation of the respective validation service provider for the second document characteristic based on the linking; ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider) 
generating a first ranking and a second ranking of the respective validation service providers based on the first and second evaluations
([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used together to select a service provider)
selecting, based on the first ranking and the second ranking, a service provider of the plurality of service providers, ([0021]-[0024], ratings are used to identify service providers, ratings can be combined (aggregated, averaged) from multiple other ratings, the service providers can be evaluated on multiple characteristics (jobs from different categories/subcategories and/or characteristics of a project (time, length, etc.), the multiple ratings for multiple characteristics of the service providers’ work can be used to together to select a service provider)
routing, based on the selecting, the [selected service request] to the service provider (Claim 2, service provider has been hired)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Mattes so as to have included the above steps for generating rankings based on results of a service request to select a service provider as taught by Sandhu in order to in order to provide user with the best service providers to meet their needs (Sandhu, Abstract, highly qualified, suitable projects and service provider matches, competent service provider, etc.)
Mattes/Sandhu disclose the determining of evaluation metrics for validation services. Mattes/Sandhu does not explicitly disclose, but Sobala teaches:
training an evaluation model based on the plurality of validation results and  selecting, based on the trained evaluation model and the document characteristic, a service provider of the plurality of service providers ([0017], metrics in a trained/predictive model are used to identify lower evaluation metrics)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Mattes/Sandhu so as to have included training an evaluation model based on the plurality of validation results and selecting, based on the trained evaluation model and the document characteristic, a service provider of the plurality of service providers as taught by Sobala in order to provide useful data based on what the metrics determine as better (Sobala, [0017]). 
In regards to Claim 11, Mattes discloses:
 in addition to the image data, the system can request, from the user device, additional voice and location data, this data is verified which represents a challenge given subsequent to the collection of image data for the initial image processing (the “challenge” is provided to further verify a user before completing the processing and providing results of the image verification); [0005]; [0030], shows additional examples of challenge data for additional verification, such as “…signatures, electronic signatures and/or other biometric information…” and specifies its use for “…additional security…”; Note: Examiner also notes that, although Mattes discloses this feature, for the combination of Mattes and Sandhu, Sandhu also teaches that the recipient of the results (“service buyers”) are “logged in” indicating an identification challenge to verify a user prior to providing results (such as login credentials) which shows similar uses of identification challenges among the two systems (see at least [0021]).) 

Additional Prior Art Not Relied Upon
Kallas et al. (Pub No. US 2016/0335607 A1).  Discloses: receiving, from a user device, a document validation request including a document; determining a first characteristic and a second characteristic associated with the document;  retrieving a first validation service provider, wherein each first evaluation is based on the first characteristic; retrieving a second validation service provider, wherein each second evaluation is based on the second characteristic; routing, based on the selecting, the see at least [0076], shows validation request for a document (“travel voucher”) and verification being performed on multiple characteristics of the document; [0072], the voucher is authenticated and the authentication saved)
Clausse et al. (Pub. No. US 2018/0137555 A1). Discloses: retrieving a first ranking of a plurality of service providers, the first ranking being based on first evaluations of each service provider of a plurality of service providers, wherein each first evaluation is based on the first characteristic; retrieving a second ranking of the plurality of service providers, the second ranking based on second evaluations of each service provider of the plurality of service providers, wherein each second evaluation is based on the second characteristic; selecting, based on the first ranking and the second ranking, a service provider of the plurality of service providers based on a first evaluation and a second evaluation of the service provider, wherein the first ranking is further based on a first stored validation result associated with the validation service provider and the second ranking is further based on a second stored validation result associated with the validation service provider;  (see at least [0034]; [0038], ranks available services based on received criteria, received criteria is used to match multiple types of attributes to rank services, the overall rankings being based on rankings for individual criteria (multiple characteristics being ranked and then used for an overall ranking (i.e. selecting the service based on first and second ranking))
Khan (Pub. No. US 2017/0324750 A1). Discloses the use of attributes/characteristics extracted from documents for verification services (see a least [0072; [0076]; [0082])

Response to Arguments
Applicant’s arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
Applicant’s remarks drawn to the newly added claim elements is addressed by the additional material added to the above rejection.  Additionally Applicant argues that the website of Sandhu does not receive validation results, generate evaluations based on those results or performs selections.  Applicant argues that this is only performed by users.  Although users make the service results (which are combined with the evaluations of Mattes), those service results are received by the website/host and then those results are used to rate the service provides.  For example, the evaluations of the service providers based on multiple characteristics would be comparable to the “respective document verification requests” in Applicant’s claims, not the “generating an evaluation of the respective validation service provider”.  These results are combined by the website/host to determine a rating (comparable to the evaluations of the service).  These ratings are used, by the website/host, to rank the results (based on the evaluations/ratings).  As discussed in the above rejection, rankings identify the top service providers, which would be the equivalent of “selecting” the best service providers for a particular characteristic.  This would result in a situation in which a service provider is selected with the addition of identifying secondary rankings other than simply identifying the selected one, however. It would still select the highest ranked provider.

Remarks regarding how the references constitute “middleware” is provided here, from the previous office action, for convenience:
After carefully considering these arguments and reviewing the disclosure, it has been determined that the recitation of the “evaluation middleware system” is not significantly different than the systems used in the prior art.  Regardless of the label applied to the middleware (“evaluation”), under broadest reasonable interpretation, the middleware system in the claims is simply a service that collects and/or transmits data between the other systems.  For example, receiving requests, forwarding requests, receiving results, etc.  This could be represented by any intermediary that can receive, transmit, and forward data from two or more sources.  In addition, the middleware system is recited as performing the steps “training” of a model.  However, the “training” is merely recited as linking documents to results, generating an evaluation for the results, and ranking based on evaluations (which is basically ranking respondents based on an “evaluation” for each of those responses).  The “evaluation” can be read broadly and include any type of evaluation, and therefore renders the “training of a model” broadly defined.  The training and/or model, as defined in the claims, merely consists of performing the three recited steps and does not represent anything other than simply performing these three steps.  Therefore, under broadest reasonable interpretation, the “training of a model” could be performed by any system/software capable of performing those steps and would not require any specific or special system.  Examiner also consulted the specification and did not find material specifically defining the training of the model by the middleware system as anything more than the above discussed interpretation.  Although the specification mentions additional elements or features that “may be part” of the training and/or model, these features are not necessarily included in the steps recited in the claims or in the definition of “training a modal”.  Reading the claims in view of the specification, Examiner believes the above interpretations are proper.
The Sandhu reference includes a marketplace website/system that performs the evaluation, ranking, and related steps.  This system represents a “middleware” system that communicates between two or more entities and performs in addition to the evaluation/ranking steps, as discussed in the rejection.  This middleware system demonstrates the ability to collect and transmit data among the connected entities.  One of ordinary skill in the would recognize that the middleware of Sandhu, in addition to the evaluation/ranking steps, would be capable of providing the data transmission steps of  Mattes performed between the client device and verification servers (receiving requests, transmitting data to verification services, receiving responses, etc.).  Although, Sandhu is used to show the use of and interaction with multiple service providers, it is noted that Mattes does disclose the capability of connecting to multiple service providers (including multiple verification services, such as 150 and 160).  Since Mattes connects to multiple verification services and can receive and send data to any of them, it would be within the capabilities of one of ordinary skill in the art to be able to perform these activities on more than one of the services.  The level of skill in the prior art references demonstrates the ability to use a middleware system to receive and send data to multiple entities and therefore it would be obvious to one of ordinary skill in the art that the middleware system of Sandhu would be capable of performing the activities disclosed in Mattes.
Additionally, Sobala includes a middleware system to perform the described invention (“cloud environment” that can also communicate between multiple entities).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 20, 2021



/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629